Citation Nr: 0412124	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-03 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from February 1986 to 
February 1995.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2002 rating 
decision of the No. Little Rock, Arkansas, Regional Office 
(RO), which denied the veteran's claim for a rating higher 
than 20 percent for his service-connected diabetes mellitus.  
The veteran perfected an appeal of that decision.  

On December 11, 2003, the veteran appeared at the RO for a 
videoconference hearing before the undersigned Member of the 
Board sitting in Washington, D.C.  A transcript of the 
hearing is of record.  

The Board additionally notes that in a statement dated in 
September 2003 the veteran claimed service connection for 
impotence and sleep apnea as secondary to diabetes mellitus.  
This claim is referred to the RO for development as is 
warranted.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

During the pendency of the veteran's appeal, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  In addition, VA promulgated 
regulations to implement the provisions of the law.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this case, it does not appear that the veteran has been 
adequately notified of the VCAA in connection with his 
current claim.  In this regard, the record contains no 
specific reference to the VCAA or its provisions in 
connection with the claim for an increased rating for 
diabetes mellitus, although the RO did inform the veteran of 
the VCAA in connection with claims for service connection for 
diabetic neuropathy, bilateral foot fungus, impotence and 
sleep apnea, each as secondary to diabetes mellitus.  He was 
also informed of the VCAA in connection with a claim for 
individual unemployability.  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  After 
providing the necessary notice, the RO should attempt to 
obtain and associate with the claims file all additional 
outstanding pertinent medical records for which the veteran 
provides sufficient information, and, if necessary, 
authorization.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirement under 38 U.S.C.A. § 5103(a) 
for the VA to inform a claimant of information or evidence 
necessary to substantiate the claim, as well as to inform the 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Given the guidance from the Court, this procedural 
error must be addressed prior to final appellate review.  

At the hearing in December 2003, the veteran reported that 
his diabetes mellitus had increased in severity since his 
last examination, which has required an increase in his 
insulin intake.  He stated that he was taking 600 milligrams 
of Glucophage twice a day.  The veteran indicated that his 
doctors have placed him on a restricted diet and that he has 
been told to avoid strenuous activities, which includes 
anything that would cause his blood sugar level to rise.  The 
veteran also testified that he was having difficulties with 
vision and that he had developed sores on his body from 
bumping into objects at work.

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied as to the issue on appeal.  
This includes notifying the appellant 
(1) of the information and evidence not 
of record that is necessary to 
substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

2.  The RO should request the veteran to 
identify all health care providers from 
whom he has received treatment for 
diabetes mellitus since March 2002.  The 
RO should attempt to obtain any new 
records identified by the veteran.  

3.  The RO should arrange for the veteran 
to be scheduled for examinations by 
appropriate specialists to determine the 
current severity of the veteran's 
service-connected diabetes mellitus and 
any diabetic complications that may be 
manifested (see request for examinations 
initiated by RO on October 29, 2003).  
The claims folder must be made available 
to the examiners prior to the 
examinations.  After reviewing the file, 
examining the veteran and affording the 
veteran any indicated 
diagnostic/laboratory studies, the 
examiners should address whether the 
veteran's diabetes is manifested by the 
need for restricted diet, regulation of 
activities (avoidance of strenuous 
occupational and recreational 
activities), progressive weight loss, 
progressive loss of strength, diabetic 
retinopathy or other complications.  The 
examiner should also note the frequency 
of hospitalizations or visits to diabetic 
care providers for episodes of 
ketoacidosis or hyperglycemic reactions.  

4.  Thereafter, the RO should 
readjudicate the veteran's claim for a 
rating in excess of 20 percent for 
diabetes mellitus.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations, as well as the reasons and 
bases for the decision reached.  An 
appropriate period of time should be 
allowed for response.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


